a

Case 7:21-cv-03672-KMK Document 8 Filed 06/08/21 Page 1 of 3

. teudid /, gat Te My Avie ee Ea tls (tle My. te “ii h- BRE oor -

 

 

FO preentt

/ «
ud: Let DA A leuopusKk KAKOZOS (pele | [peR CTIA ate MMEIET. f
{oO Ae “f . so

i we
: # 7 7 AS og et oe
Coxisucce NY LHOSL-CT LS

* ee

a a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

Case 7:21-cv-03672-KMK Document 8 Filed 06/08/21 Page 2 of 3

 

0 : Me pba

be DEY ES

eer

 

   

IH

a

ef] Ny MH POC

I EVI) ary
ata Hy,
nf VG } oy)

i ye |

fof
i

4
wf
‘i
é

LC Z i
ey a Ay A
al Le Ag thf}
“ ; f fied EF i
ff te i?
/ iy a
My
u

 

PRA PY

   

: i
Tye -
¢ LY ANY
fod fe

=

SZ60-LS0Z-L MYOA MSN ‘SIMOVSXOD

$26 XO ‘O'd
ALIMOVA TWNOLLOAYYOD SNAIYD
 

Case 7:21-cv-03672-KMK Document 8 Filed 06/08/21 Page 3 of 3

 

 

eyes P se NIG , A RET:
Sy) te Je ye av y FAY | ANN
WVYSOudd JONAGNOdSSHHOD HAGNa440

NOISIAGAdNS ALINNAWOO GNV SNOLLOJHHOD 4O ANSAWLYYdsd
ALVLS MHOA MAN

Jaded pajaksay uo pau, &®
